Shaw, C. J.
The only doubt, in this case, arises from the evidence introduced on the part of the demandant, which seemed to show, that he claimed as mortgagee, and was only entitled to the conditional judgment. But this evidence was not necessary. It would have been sufficient, as against Jonathan C. Stevens, to have exhibited the judgment without the mortgage ; and the other tenant, who is a mere stranger, cannot, of course, stand on a better footing, in this respect, than the former. But it is immaterial to consider what remedy a mortgagee would have, who, after having entered for condition broken, is ousted by his mortgagor. This is a proceeding, in which the defendants are charged as wrongdoers. They jointly deny the wrong and insist on their *470right, and do not claim to stand upon the footing of mortgagors. The action is therefore against wrong-doers, and not against mortgagors, and rightly brought in this court.

Judgment on the verdict.